                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                            ORDER SETTING SHORTENED
                                   9             v.                                         BRIEFING SCHEDULES ON
                                                                                            MICRON'S MOTION TO STRIKE
                                  10     MICRON TECHNOLOGY, INC.,                           SIMON FISHER AND MLC'S MOTION
                                                                                            TO STRIKE ELI HARARI
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The final pretrial conference is scheduled for July 16, 2019 at 10:00 a.m. On July 1, 2019,

                                  14   Micron filed a motion to strike Simon Fisher’s name from MLC’s trial witness list, and on July 5,

                                  15   2019, MLC filed a motion to strike Eli Harari as a trial witness on “undisclosed subject matters and

                                  16   issues.” Dkt. Nos. 637 & 657. Both motions are scheduled for a hearing on August 9, 2019, and

                                  17   for reasons that are unclear to the Court, neither party has requested an order shortening time.

                                  18          As trial is scheduled to begin August 12, 2019, the Court intends to resolve both motions at

                                  19   the July 16 pretrial conference. Accordingly, oppositions to both motions shall be filed no later

                                  20   than 2pm on July 11, and replies shall be filed by 5 pm on July 12.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: July 9, 2019                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
